United States Court of Appeals
                          For the Eighth Circuit

                    ___________________________

                            No. 20-2787
                    ___________________________

                         United States of America

                    lllllllllllllllllllllPlaintiff - Appellee

                                       v.

                            Kevin Scott Kinney

                  lllllllllllllllllllllDefendant - Appellant
                                  ____________

                Appeal from United States District Court
                for the Southern District of Iowa - Eastern
                              ____________

                         Submitted: May 14, 2021
                           Filed: June 24, 2021
                              [Unpublished]
                              ____________

Before COLLOTON, WOLLMAN, and KOBES, Circuit Judges.
                       ____________

PER CURIAM.
      A jury convicted Kevin Scott Kinney of possessing a firearm as an unlawful
user of a controlled substance in violation of 18 U.S.C. §§ 922(g)(3) and 924(a)(2).
The district court1 sentenced him to twelve months and one day’s imprisonment.

       Kinney argues that the evidence was insufficient to prove that he knew that he
was an unlawful user of a controlled substance. Kinney was convicted after police
found a firearm hidden in a closet during a consensual search of Kinney’s residence.
For conviction, the government was required to prove that Kinney knew that “he
belonged to the relevant category of persons barred from possessing a firearm.”
Rehaif v. United States, 139 S. Ct. 2191, 2200 (2019); 18 U.S.C. § 922(g)(3) (it is
unlawful for any person who is “an unlawful user of . . . any controlled substance”
to possess a firearm or ammunition). That is, the government had to prove that
Kinney knew he was an unlawful user of a controlled substance at the time that he
possessed the firearm. See United States v. Sholley-Gonzalez, 996 F.3d 887, 896 (8th
Cir. 2021) (explaining that Rehaif does not require proving that the defendant knew
his relevant status prohibited him from possessing a firearm under § 922(g) but only
that the defendant knew that “he had the relevant status when he possessed it”
(quoting Rehaif, 139 S. Ct. at 2194)). The jury can infer this knowledge from proof
that Kinney knew of the underlying facts making him a part of a category of persons
barred from possessing a firearm. Id.

       Kinney does not dispute that he knowingly possessed the firearm, that the
evidence at trial was sufficient to establish that he was an unlawful user of marijuana,
or that marijuana is a controlled substance. Reviewing de novo, we conclude that a
reasonable jury could infer that Kinney knew that he was an unlawful user of a
controlled substance. United States v. Williams, 910 F.3d 1084, 1090 (8th Cir. 2018)
(standard of review). Prior to the consensual search of his residence, Kinney told


      1
       The Honorable John A. Jarvey, Chief Judge, United States District Court for
the Southern District of Iowa.

                                          -2-
officers, “Man, the only thing I do is smoke a little marijuana and if you find
anything, that’s what you’re going to find.” During the ensuing search, officers
found, in addition to the firearm, an ashtray containing a marijuana blunt, an
unlabeled pill bottle containing marijuana alongside labeled pill bottles with Kinney’s
name on them, and another medication bottle with Kinney’s name on it that contained
marijuana. Kinney later asked the officers, “Did you all find my little weed?” The
officers responded that they had found and were seizing his marijuana. Kinney was
not surprised at the seizure, but responded, “Dang. [laugh] Now what am I gonna
smoke?”

       Based on this evidence, we conclude that a reasonable jury could find that
Kinney had knowledge that he was a user of marijuana, that his ongoing use of
marijuana was not lawful, and that he was an unlawful marijuana user at the time the
firearm was seized. See Sholley-Gonzalez, 996 F.3d at 895 (“[T]he knowledge-of-
status element will not usually be ‘burdensome’ to prove because ‘knowledge can be
inferred from circumstantial evidence.’” (quoting Rehaif, 139 S. Ct. at 2198)).

      The judgment is affirmed.
                     ______________________________




                                         -3-